Citation Nr: 1620274	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  06-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot condition, claimed as blistering of the feet, to include as secondary to exposure to tactical herbicides.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

This matter initially came to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In its decision, the RO denied entitlement to service connection for a skin disorder of the feet.  The Veteran appealed that decision.  

Since then, there have been lengthy proceedings involving this issue before the RO, the Board and the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded the case for further development in September 2008 and denied the claim in October 2009.  

On further appeal to the Court, the Veteran's attorney and counsel for VA filed a joint motion for remand in May 2010.  The Court granted the motion, vacating the Board's denial of the claim and remanding the claim to the Board.  After further proceedings, including the receipt of a medical opinion from a specialist employed by the Veterans Health Administration (VHA), the Board denied the claim again in January 2014.  Again, the Veteran appealed and, in August 2014, the parties filed a second joint motion for remand, resulting in an order vacating the Board's January 2014 decision and remanding this issue for further proceedings.  Most recently, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in August 2015, with instructions to arrange a new VA medical examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Board regrets the associated delay, the appeal is REMANDED to the AOJ for the following reasons.  VA will notify the appellant if further action is required.


REMAND

Since he filed this claim in August 2004, the Veteran has been diagnosed with a variety of skin disorders of the feet, including eczematous dermatitis, dyshidrotic eczema, tinea pedis and psoriasis.  He believes these conditions are the result of his exposure to the tactical herbicide Agent Orange in Vietnam.  Because he served in Vietnam at the relevant time, the law presumes that he was exposed to tactical herbicides.  See 38 C.F.R. § 3.307 (2015).  None of the Veteran's diagnosed skin diseases of the feet are among the list of diseases which are legally presumed to be the result of herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  Nevertheless, "[e]ven though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).  

With these principles in mind, VA has sought the advice of medical experts to help decide whether a disorder manifesting in blisters of the feet is the result of any disease injury or event during the Veteran's active duty service, including, but not limited to, his presumed exposure to tactical herbicides.  The reason for the most recent joint motion for remand is that VA failed to provide an adequate medical opinion on this issue.  In their joint motion, the parties determined that the medical opinions provided earlier, including an October 2013 VHA opinion, were inadequate.  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App.  295, 301 (2008)).  

When considering this claim, the Board is not limited to medical evidence.  Under the right circumstances, competent lay testimony can establish service connection.  Because blisters of the feet are observable to an ordinary person, the Veteran is competent to provide evidence about when these symptoms first appeared.  It is clear from his hearing testimony that, although his skin condition began in 1967 - shortly after his separation from active duty - he did not experience these symptoms in service.  The Veteran's wife also testified that his skin symptoms began after his separation from service.  None of his diagnosed skin conditions are recognized as "chronic diseases" which are presumed to be incurred in service if they manifest to a compensable degree within one year of separation from active duty.  See 38 C.F.R. § 3.309(a).

After the Court remanded this case pursuant to the most recent joint motion, the Board remanded the case to the AOJ to arrange an examination and obtain a new medical opinion on the etiology of the claimed bilateral foot disorder.  The examiner was asked about the likelihood that a current skin disorder involving the feet had its onset during his active duty service.  The remand instructions also asked the examiner whether it is at least as likely as not that any current skin disorder involving the feet "is etiologically related to his period of service, to include his presumed in-service herbicide exposure."

After examining the Veteran in October 2015, the examiner answered both questions in the negative.  To explain this conclusion, the examiner acknowledged "subjective claims of blisters" on the feet.  At the time of the examination, however, the examiner detected "no objective evidence of skin condition as per current exam."  Accordingly, the examiner concluded it was less likely than not that a current skin disorder was related to service.

Although though the October 2015 VA examiner found no current skin condition, the presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the October 2013 VHA opinion indicates that the Veteran's blistering condition "has fluctuated with exacerbations and remissions, and has been recalcitrant to various treatments."  The October 2015 medical opinion is inadequate because the examiner did not explain whether it is at least as likely as not that the skin conditions diagnosed during the relevant appeal period - i.e., after August 2004 - had their onset in service or are otherwise related to any in-service disease, injury or event, including exposure to tactical herbicides.  

When obtaining a medical opinion during the development of a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the associated degree is regrettable, the Board must remand the case to obtain an adequate opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA and private treatment records related to the claimed skin condition of the feet.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After the development described in paragraph one has been completed to the extent possible, send the claims file, including any newly obtained treatment records to a VA physician who is an appropriate specialist and obtain a medical opinion from that physician.  If an examination is necessary before the physician can provide the requested opinion, then a new examination should be arranged.  The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran has a disease or disability manifesting in blisters of the feet which began during active duty service or is otherwise related to any disease, injury or event in service.  The terms "any disease, injury or event in service" include, but are not limited to, the Veteran's presumed exposure to tactical herbicides in Vietnam.  Even if the examiner believes the Veteran no longer has any skin disease of the feet, he or she should still offer an affirmative answer to the question if, at any time since August 12, 2004, the Veteran had a disability manifesting in blisters of the feet which was related to service.  

In explaining the requested opinion, the examiner should specifically address the statements of the Veteran in his October 2007 hearing testimony - specifically, his claim that he first noticed blisters on his feet in 1967, shortly after he was discharged from the Marines.  The examiner should not reject the Veteran's statement due to the lack of contemporary medical documentation showing treatment for these blisters.  The examiner is advised that the Veteran reports that he did receive treatment in 1967, but VA has determined that the hospital where he was treated has closed, and the relevant records were not preserved by that hospital's successor entity. 

If the examiner does not diagnose a current skin disorder of the feet, he or she should specifically address post-service treatment records indicating "moccasin-type" tinea pedis in September 2004, eczematous dermatitis in August 2005, tinea pedis and dyshidrosis of the feet and abscess of the feet in October 2005, dyshidrotic eczema in December 2005, dyshidrotic eczema in November 2007, psoriasiform hyperplasia with subcorneal vesicle and possible psoriasis in October 2008, and pustular psoriasis in December 2008. 

A complete rationale should accompany any opinion provided.  

3. The AOJ must ensure that the opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After the above development has been completed, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

